DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: tensioning member in claims 1-2, 7-8, 10-11, 14 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmore et al. (US 2015/0119936 A1).
Regarding claim 14, Gilmore discloses a method of treatment at a tricuspid valve (tricuspid valve 22) of a heart of a subject (Fig. 8C), the tricuspid valve having an annulus (near 112) and being disposed between a right atrium and a right ventricle of the heart (Fig. 8C), the heart having a coronary sinus (coronary sinus 115), and the method comprising: transluminally advancing a first anchor (venous tissue anchor 400) to the coronary sinus (115) and anchoring the first anchor inside the coronary sinus (Fig. 8C; [0252]); transluminally advancing a second anchor (tissue anchor 352A and/or 352B) to the right atrium (81; Fig. 8C), the second anchor (352A and/or 382B) including a proximal portion (coupling portion 652), a center portion (central coil portion), and a distal portion (distal tip of coil; Figs. 12A-12C), and anchoring the second anchor (352A and/or 382B) at a site that is across the annulus from the coronary sinus by driving the distal portion from the right atrium into the annulus at the site (Fig. 8C); while the first anchor (400) remains anchored inside the coronary sinus and the second anchor (352A and/or 382B) remains anchored to the site, reducing a distance between the first and second anchors by applying tension (as the tether is tensioned in Figs. 6A-6C; [0289]) to a tensioning member (wherein the tensioning member is interpreted under 112(f) as a suture and/or equivalents thereof and the tether 350 of Gilmore is an equivalent structure) coupled to (i) the proximal portion of the second anchor (as the tether 350 is connected to the coupling portions of anchors 352A and 352B; Fig. 8C) and (ii) the first anchor (via loop 780 and 404); and maintaining the tension by locking a lock member (tether-securing device 330) to the tensioning member ([0287]).
Regarding claim 15, Gilmore discloses sliding the lock member (330) along the tensioning member (350) to the right atrium subsequently to anchoring the second anchor at the site (as the securing device 330 is slid over tether 350 after the anchors 352A/352B are implanted; [0287]-[0288]; Fig. 6C).
Regarding claim 18, Gilmore discloses wherein the tricuspid valve has an anterior leaflet (86), a septal leaflet (82), and a posterior leaflet (84), and wherein reducing the distance between the first (400) and second anchors (352A and/or 352B) comprises reducing the distance between the first and second anchors such that the posterior leaflet becomes in effect eliminated (as anchor 352A is positioned on the posterior leaflet 84 and tensioning the distance between the posterior leaflet and the coronary sinus would reduce the effect of the posterior leaflet; Fig. 8C).
Regarding claim 20, Gilmore discloses wherein: the tensioning member (350) is a second tensioning member (350), and is coupled to the first anchor (400) via a first tensioning member (tether 404), reducing the distance comprises reducing the distance by applying tension to the first and second tensioning members (by applying tension to tether 350 and attaching 404 to 350), and maintaining the tension comprises maintaining the tension by locking the lock member (330) to the first and second tensioning members (as 330 is locked to tether 350 which is coupled to tether 404; [0287]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore et al. (US 2015/0119936 A1) in view of Quill et al. (US 2015/0018940 A1).
Regarding claim 16, Gilmore discloses a coiled tip of an anchor (352A and/or 352B) is driven at the site of the annulus by rotation, but fails to disclose prior to anchoring the second anchor, forming an aperture at the site by puncturing the annulus with a wire, and wherein driving the distal portion through the annulus at the site comprises driving the distal portion through the aperture.
However, Quill teaches a method of anchoring a coiled anchor (helical anchor 202) into an annulus (annulus 28) of a heart valve (Figs. 13A-I), wherein prior to anchoring the anchor (202), forming an aperture (aperture formed by needle 204) at the site by puncturing the annulus with a wire (needle 204; Figs. 13E-13F), and wherein driving the distal portion through the annulus at the site comprises driving the distal portion through the aperture (as the anchor 202 is driven within the needle 204 at the puncture site and expanded; Figs. 13F-13I). It is further noted that Quill also teaches that the anchor may alternatively be delivered to the annulus by turning or rotating the helical coil, similar to the method taught by Gilmore ([0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second anchor and method of Gilmore to include the needle/wire of Quill which condenses the helical profile of the anchor such that prior to anchoring the second anchor, forming an aperture at the site by puncturing the annulus with a wire, and wherein driving the distal portion through the annulus at the site comprises driving the distal portion through the aperture in order to reduce the profile at which the anchor is delivered to the annulus.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore et al. (US 2015/0119936 A1) in view of Headley (US 2014/0350657 A1).
Regarding claim 19, Gilmore discloses wherein: advancing the first anchor (400) comprises advancing the first anchor while the first anchor is collapsed around a deflated balloon of a balloon catheter (as the stent 402 of the first anchor 400 comprises a deformable metal expanded by a balloon; [0292]), and anchoring the first anchor comprises expanding the first anchor within the coronary sinus (115) by inflating the balloon ([0292]).
Gilmore fails to explicitly disclose the first anchor is plastically expanded.
However, Headley teaches balloon-expandable stents are commonly used and made from ductile materials that plastically deform ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first anchor of Gilmore to be plastically expandable by inflating a balloon of a balloon catheter in light of the teachings of Headley. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of expanding and implanting a stent/anchor.
Allowable Subject Matter
Claims 1-13 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Gilmore et al. (US 2015/0119936 A1) or Annest et al. (US 2009/0093670 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “the second anchor including a proximal portion, a center portion, and a distal portion that is pivotally coupled to the center portion, and anchoring the second anchor at a site that is across the annulus from the coronary sinus by: while the distal portion is disposed adjacent and parallel to the center portion, driving the distal portion from the right atrium, through the annulus at the site, and into the right ventricle, seating the distal portion against a ventricular surface of the annulus such that (i) the distal portion is disposed perpendicular to the center portion, (ii) the center portion extends through the annulus, and (iii) the proximal portion is disposed in the right atrium” and/or the claimed invention of claim 17 which recites “anchoring the second anchor at the site comprises exposing the second anchor from the delivery device such that the distal portion pivots automatically to become disposed orthogonal to the center portion”.
Gilmore discloses a method similar to that claimed (see for example, the rejection of claim 14 above) but fails to disclose the second anchor being pivotable as claimed in claims 1 and 17. Instead, the second anchor of Gilmore is helical or coiled and is not configured such that the distal portion is disposed perpendicular to the center portion during anchoring. Annest teaches pivotable anchors (see for example, Figs. 46A-51B); however, the anchors are not configured to be seated through the annulus with the proximal portion in the right atrium as claimed.
Because none of the prior art documents teach the method as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claim 1 according to the prior art documents or a combination thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771